DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–19 is/are pending.
Claim(s) 20 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement filed on 06 October 2022 does not fully comply with the requirements of 37 CFR 1.98(b) because:
a legible copy of cite no. 9 of the foreign patent documents listed on the IDS with fifteen (15) pages has not been provided;
cite no. 12 (i.e., JP 2018-025582 A) of the foreign patent documents listed on the IDS with fifteen (15) pages is directed to a lighting controller of LED illumination and is not relevant to the instant application. WO 2018/025582 A1, which is the parent of JP WO 2018/025582 A1, has been listed and a copy provided;
legible copies of cites nos. 2, 5–9, 11, 13, 15, 22, 26, 31, 32, 35, 40, 42, 46, 48, and 49 of the non-patent literature documents listed on the IDS with fifteen (15) pages have not been provided. The citations reference specific page ranges (e.g., pp. XX–XX) but do not provide the specified page ranges;
a publication date for cite no. 38 of the non-patent literature documents listed on the IDS with fifteen (15) pages has not been provided;
a legible copy of cite no. 12 of the foreign patent documents listed on the IDS with seven (7) pages has not been provided; and
legible copies of cites nos. 1, 2, 5, 10, 11, 17, and 22 of the non-patent literature documents listed on the IDS with seven (7) pages have not been provided. The citations reference specific page ranges (e.g., pp. XX–XX) but do not provide the specified page ranges.
Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i). See MPEP §§ 609.04(a) I, II.

Drawings
The drawings were received on 06 October 2022.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Objections
Applicants' amendment(s) have overcome the objection(s) of claim(s) 2.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Applicants' amendment(s) have overcome the rejection(s) of claim(s) 9 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph.

Claim Rejections - 35 USC § 102
Claim(s) 11–17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doty et al. (Elpasolite Scintillators, hereinafter Doty).
Regarding claim 11, Doty discloses a solid ion conductive material, comprising an oriented ceramic material comprising:
a complex metal halide material represented by M3−z(Mek+)fX3−z+k·f (FIG. 17, TABLE 5),
wherein -3 ≤ z ≤ 3; 2 ≤ k ≤ 6; 0 < f ≤ 1 (FIG. 17, TABLE 5);
M comprises an alkali metal element including Li (FIG. 17, TABLE 5); and
Me comprises a divalent metal element, a trivalent metal element, a tetravalent metal element, a pentavalent metal element, a hexavalent metal element, or any combination thereof (FIG. 17, TABLE 5); and
X comprises a halogen (FIG. 17, TABLE 5),
wherein grains of the oriented ceramic material are oriented in a particular direction (FIG. 17, TABLE 5).
Regarding claim 12, Doty discloses all claim limitations set forth above and further discloses a solid ion conductive material:
wherein the complex metal halide material is represented by (Li(1−d−e),Na(d),M′(e))2Li(1-z′)Me3+(1-u-p-q-r)Me4+(u)Me2+(p)Me5+(q)Me6+(r)(Cl(1-y-w)Br(y)I(w))(6+u-p+2q+3r-z′) (FIG. 17, TABLE 5),
wherein 0 ≤ d ≤ 1; 0 ≤ e ≤ 1; 0 ≤ (d + e) < 1; -1 ≤ z′ < 1 (s FIG. 17, TABLE 5);
M′ includes at least one of K, Rb, Cs; M3+ includes a rare-earth element, In, Bi, Sc, Y, Al, Ga, or any combination thereof; Me4+ is Zr4+, Hf4+, Ti4+, Sn4+, Th4+, Ge4+ or any combination thereof; Me2+ is Mg2+, Zn2+, Sr2+, Ba2+, Yb2+, Eu2+ or any combination thereof; Me5+ is Ta5+, Nb5+, W5+, Sb5+, or any combination thereof; Me6+ is W6+, Mo6+, or any combination thereof (FIG. 17, TABLE 5);
0 ≤ w ≤ 1; 0 ≤ y ≤ 1; 0 ≤ (y + w) ≤ 1; -0.95 < z < 0.95; 0 ≤ u < 0.95; 0 ≤ p < 0.95; 0 ≤ q < 0.95; 0 ≤ r < 0.95; and 0 ≤ (u + p + q + r) ≤ 1 (FIG. 17, TABLE 5).
Regarding claim 13, Doty discloses all claim limitations set forth above and further discloses a solid ion conductive material:
wherein M3+ includes Y3+, Gd3+, In3+, Er3+, La3+, SC3+, or any combination thereof (FIG. 17, TABLE 5).
Regarding claim 14, Doty discloses all claim limitations set forth above and further discloses a solid ion conductive material:
wherein M4+ includes Zr4+, Hf4+, Ce4+, or a combination thereof (FIG. 31, P69/L12).
Regarding claim 15, Doty discloses all claim limitations set forth above and further discloses a solid ion conductive material:
wherein p = 0; q = 0; r = 0; u = 0; or any combination thereof (FIG. 17, TABLE 5).
Regarding claim 16, Doty discloses all claim limitations set forth above and further discloses a solid ion conductive material:
wherein the complex metal halide comprises a total content of simple metal halide of at most 10 wt % for a weight of the complex metal halide (FIG. 16, TABLE 4).
Regarding claim 17, Doty discloses all claim limitations set forth above and further discloses a solid ion conductive material:
wherein the simple metal halide comprises alkali metal halide, rare earth halide, or any combination thereof (FIG. 16, TABLE 4).

Claim Rejections - 35 USC § 103
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (US 2019/0088995 A1) in view of Homma et al. (US  2014/0147753 A1, hereinafter Homma).
Regarding claim 18, Asano discloses a solid ion conductive material, comprising an oriented ceramic material comprising:
a complex metal halide material represented by M3−z(Mek+)fX3−z+k·f (FIG. 8, [0129]),
wherein -3 ≤ z ≤ 3; 2 ≤ k ≤ 6; 0 < f ≤ 1  (FIG. 8, [0129]);
M comprises an alkali metal element including Li (FIG. 8, [0129]); and
Me comprises a divalent metal element, a trivalent metal element, a tetravalent metal element, a pentavalent metal element, a hexavalent metal element, or any combination thereof (FIG. 8, [0129]); and
X comprises a halogen (FIG. 8, [0129]);
wherein the complex metal halide material is represented by (Li(1−d−e),Na(d),M′(e))2Li(1-z′)Me3+(1-u-p-q-r)Me4+(u)Me2+(p)Me5+(q)Me6+(r)(Cl(1-y-w)Br(y)I(w))(6+u-p+2q+3r-z′) (FIG. 8, [0129]),
wherein 0 ≤ d ≤ 1; 0 ≤ e ≤ 1; 0 ≤ (d + e) < 1; -1 ≤ z′ < 1 (FIG. 8, [0129]);
M′ includes at least one of K, Rb, Cs; M3+ includes a rare-earth element, In, Bi, Sc, Y, Al, Ga, or any combination thereof; Me4+ is Zr4+, Hf4+, Ti4+, Sn4+, Th4+, Ge4+ or any combination thereof; Me2+ is Mg2+, Zn2+, Sr2+, Ba2+, Yb2+, Eu2+ or any combination thereof; Me5+ is Ta5+, Nb5+, W5+, Sb5+, or any combination thereof; Me6+ is W6+, Mo6+, or any combination thereof (FIG. 8, [0129]);
0 ≤ w ≤ 1; 0 ≤ y ≤ 1; 0 ≤ (y + w) ≤ 1; -0.95 < z < 0.95; 0 ≤ u < 0.95; 0 ≤ p < 0.95; 0 ≤ q < 0.95; 0 ≤ r < 0.95; and 0 ≤ (u + p + q + r) ≤ 1 (FIG. 8, [0129]).
Asano does not explicitly disclose:
wherein grains of the oriented ceramic material are oriented in a particular direction,
wherein the oriented complex metal halide material has a crystallographic orientation represented by <HKL> or <HKLM>,
wherein an ionic conductivity in the crystallographic orientation of <HKL> or <HKLM> is higher than an ionic conductivity in a different crystallographic orientation.
Homma discloses a solid ion conductive material having a crystallographic orientation represented by <HKL> or <HKLM>, wherein an ionic conductivity in the crystallographic orientation of <HKL> or <HKLM> is higher than an ionic conductivity in a different crystallographic orientation to improve the ion conductivity (FIG. 9, [0103]). Asano and Homma are analogous art because they are directed to solid ion conductors. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the complex metal halide material of Asano with the ionic conductivity anisotropy of Homma in order to improve the ion conductivity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1–19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1–19 of copending Application No. 17/230,908 (US 2021/0320327 A1, hereinafter the reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1–19 of the reference application render obvious instant claims 1–19.
Regarding claim 1, the reference application discloses a solid ion conductive material, comprising
a complex metal halide material represented by M3−z(Mek+)fX3−z+k·f (CL1/L2–3),
wherein -3 ≤ z ≤ 3; 2 ≤ k ≤ 6; 0 < f ≤ 1 (CL1/L4–6);
M comprises an alkali metal element (CL1/L7); and
Me comprises a divalent metal element, a trivalent metal element, a tetravalent metal element, a pentavalent metal element, a hexavalent metal element, or any combination thereof (CL1/L8–11); and
X comprises a halogen (CL1/L11–12),
wherein the complex metal halide material comprises electric charge neutral MexNk (CL1/13–14),
wherein x is a valence of N and k is the valence of Me (CL1/L15).
Regarding clam 2, the reference application discloses all claim limitations set forth above, but does not explicitly disclose a solid ion conductive material:
wherein the complex metal halide material is represented by (Li1-d-e,Nad,M′e)2Li1−z′(Mek+)fX3+k·f−z′ (CL2/L2–3),
wherein 0 ≤ d ≤ 1; 0 ≤ e < 1; 0 ≤ (d + e) ≤ 1; -1 ≤ z′ ≤ 1 (CL2/L4–7);
M consists of at least one of Li, Na, and M′ (CL2/L8); 
M′ consists of at least one of K, Rb, and Cs (CL2/L9).
Regarding claim 3, the reference application discloses all claim limitations set forth above and further discloses a solid ion conductive material:
wherein z is between -0.95 and 0.95 and M consists of Na and Li (CL3/L1–2).
Regarding claim 4, the reference application discloses all claim limitations set forth above and further discloses a solid ion conductive material:
wherein Me comprises one or more of a rare earth element, alkaline earth metal element, 3d transition metal, Zn, Zr, Hf, Ti, Sn, Th, Ge, Ta, Nb, Mo, W, Sb, In, Bi, Al, Ga, Fe or any combination thereof (CL4/L1–5).
Regarding claim 5, the reference application discloses all claim limitations set forth above and further discloses a solid ion conductive material:
wherein Me comprises Y, Ce, Gd, Er, Zr, La, Sn, Yb, In, Mg, Zn, or any combination thereof (CL5/L1–3).
Regarding claim 6, Kawakami discloses all claim limitations set forth above and further discloses a solid ion conductive material:
wherein X consists of at least one of F, Cl, Br, and I (CL6/L1–2), and
optionally, an anion group including -NH2, -(NH)0.5, -OH, -BH4, -BF4 groups, or any combination thereof (CL6/L3–5).
Regarding claim 7, the reference application discloses all claim limitations set forth above and further discloses a solid ion conductive material:
wherein the complex metal halide represented by (Li1−dNad)2Li1−zMek+X3+k-z (CL7/L1–3),
wherein Me comprises a rare earth element, Zn, Sn, In, Zr, or a combination thereof; and 0 ≤ d < 1, -0.95 ≤ z ≤ 0.95 (CL7/L3–5).
Regarding claim 8, the reference application discloses all claim limitations set forth above, but does not explicitly disclose a solid ion conductive material:
wherein z ≤ 0.5 (CL8/L1–2).
Regarding claim 9, the reference application discloses all claim limitations set forth above and further discloses a solid ion conductive material:
wherein d ≥ 0.01, and wherein d ≤ 0.8 (CL9/L1–2).
Regarding claim 10, the reference application discloses all claim limitations set forth above and further discloses a solid ion conductive material:
wherein the complex metal halide material comprises a single crystal, a ceramic, or a combination thereof (CL10/L1–3).
Regarding claim 11, the reference application discloses a solid ion conductive material, comprising an oriented ceramic material comprising:
a complex metal halide material represented by M3−z(Mek+)fX3−z+k·f (CL11/L2–3),
wherein -3 ≤ z ≤ 3; 2 ≤ k ≤ 6; 0 < f ≤ 1 (CL11/L4–6);
M comprises an alkali metal element including Li (CL11/L7); and
Me comprises a divalent metal element, a trivalent metal element, a tetravalent metal element, a pentavalent metal element, a hexavalent metal element, or any combination thereof (CL11/L8–11); and
X comprises a halogen (CL11/L12),
wherein grains of the oriented ceramic material are oriented in a particular direction (C11/L1–3).
Regarding claim 12, the reference application discloses all claim limitations set forth above and further discloses a solid ion conductive material:
wherein the complex metal halide material is represented by (Li(1−d−e),Na(d),M′(e))2Li(1-z′)Me3+(1-u-p-q-r)Me4+(u)Me2+(p)Me5+(q)Me6+(r)(Cl(1-y-w)Br(y)I(w))(6+u-p+2q+3r-z′) (CL12/L1–4),
wherein 0 ≤ d ≤ 1; 0 ≤ e ≤ 1; 0 ≤ (d + e) < 1; -1 ≤ z′ < 1 (CL12/L5–8);
M′ includes at least one of K, Rb, Cs; M3+ includes a rare-earth element, In, Bi, Sc, Y, Al, Ga, or any combination thereof; Me4+ is Zr4+, Hf4+, Ti4+, Sn4+, Th4+, Ge4+ or any combination thereof; Me2+ is Mg2+, Zn2+, Sr2+, Ba2+, Yb2+, Eu2+ or any combination thereof; Me5+ is Ta5+, Nb5+, W5+, Sb5+, or any combination thereof; Me6+ is W6+, Mo6+, or any combination thereof (CL12/L9–18);
0 ≤ w ≤ 1; 0 ≤ y ≤ 1; 0 ≤ (y + w) ≤ 1; -0.95 < z < 0.95; 0 ≤ u < 0.95; 0 ≤ p < 0.95; 0 ≤ q < 0.95; 0 ≤ r < 0.95; and 0 ≤ (u + p + q + r) ≤ 1 (CL12/L19–27).
Regarding claim 13, the reference application discloses all claim limitations set forth above and further discloses a solid ion conductive material:
wherein M3+ includes Y3+, Gd3+, In3+, Er3+, La3+, SC3+, or any combination thereof (CL13/L1–3).
Regarding claim 14, the reference application discloses all claim limitations set forth above and further discloses a solid ion conductive material:
wherein M4+ includes Zr4+, Hf4+, Ce4+, or a combination thereof (CL14/L1–2).
Regarding claim 15, the reference application discloses all claim limitations set forth above and further discloses a solid ion conductive material:
wherein p = 0; q = 0; r = 0; u = 0; or any combination thereof (CL15/L2–7).
Regarding claim 16, the reference application discloses all claim limitations set forth above and further discloses a solid ion conductive material:
wherein the complex metal halide comprises a total content of simple metal halide of at most 10 wt % for a weight of the complex metal halide (CL16/L1–4).
Regarding claim 17, the reference application discloses all claim limitations set forth above and further discloses a solid ion conductive material:
wherein the simple metal halide comprises alkali metal halide, rare earth halide, or any combination thereof (CL17/L1–3).
Regarding claim 18, the reference application discloses all claim limitations set forth above and further discloses a solid ion conductive material:
wherein the oriented complex metal halide material has a crystallographic orientation represented by <HKL> or <HKLM> (CL18/L1–3),
wherein an ionic conductivity in the crystallographic orientation of <HKL> or <HKLM> is higher than an ionic conductivity in a different crystallographic orientation (CL18/L4–6).
Regarding claim 19, the reference application discloses a solid-state electrolyte layer, comprising a solid ion conductive material (CL19/L1–2), wherein the solid ion conductive material comprises:
a complex metal halide material represented by M3−z(Mek+)fX3−z+k·f (CL1/L2–3),
wherein -3 ≤ z ≤ 3; 2 ≤ k ≤ 6; 0 < f ≤ 1 (CL1/L4–6);
M comprises an alkali metal element (CL1/L7); and
Me comprises a divalent metal element, a trivalent metal element, a tetravalent metal element, a pentavalent metal element, a hexavalent metal element, or any combination thereof (CL1/L8–11); and
X comprises a halogen (CL1/L11–12),
wherein the complex metal halide material comprises electric charge neutral MexNk (CL1/13–14),
wherein x is a valence of N and k is the valence of Me (CL1/L15).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to claim 18 have been fully considered but they are not persuasive.
Applicants argue claim 18 is allowable at least for the reasons discussed with respect to claim 11 (P15/¶4). Claim 18 is rejected in view of Asano and Homma. The arguments with respect to claim 11 are directed to Soloveichik and Ouspenski. The arguments with respect to claim 11 do not apply to the rejection of claim 18. Therefore, claim 18 is not allowable at least for the reasons discussed with respect to claim 11 because the reasons discussed with respect to claim 11 do not apply to claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725